TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00335-CV


                                    Michael Kent, Appellant

                                              v.

                                  Kimberly Davis, Appellee


              FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-FM-21-005181, THE HONORABLE MARIA CANTÚ HEXSEL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s brief was originally due on September 28, 2022. On October 28,

2022, this Court sent a notice to appellant informing him that his brief was overdue and that a

failure to file a satisfactory response by November 7, 2022, would result in the dismissal of

his appeal for want of prosecution. To date, appellant has not filed a brief or a motion for

extension of time. Accordingly, we dismiss the appeal for want of prosecution. See Tex. R.

App. P. 42.3(b).



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Prosecution

Filed: November 18, 2022